Case 5:19-cv-02498-DSF-AFM Document 76 Filed 08/18/20 Page 1 of 21 Page ID #:2749




    1   Sonia S. Waisman, Esq., State Bar No. 153010
        Heather L. McCloskey, Esq., State Bar No. 193239
    2   McCLOSKEY, WARING, WAISMAN & DRURY LLP
        1960 East Grand Avenue, Suite 580
    3   El Segundo, CA 90245
        Telephone No.: (310) 524-0400
    4   Facsimile No.: (310) 524-0404
        swaisman@mwwdlaw.com
    5   hlmccloskey@mwwdlaw.com
    6   Attorneys for Plaintiffs/Counter-Defendants
        The Standard Fire Insurance Company and Travelers Casualty and Surety Company
    7
        William J. Baron, Esq., State Bar No. 111288
    8   Lauren M. Case, Esq., State Bar No. 280629
        DUANE MORRIS LLP
    9   Spear Tower, One Market Plaza, Suite 2200
        San Francisco, CA 94105-1127
   10   Telephone No.: (415) 957-3000
        Facsimile No.: (415) 957-3001
   11   wjbaron@duanemorris.com
        lmcase@duanemorris.com
   12
        Attorneys for Plaintiff/Counter-Defendant
   13   Great American Insurance Company of New York,
   14   Deborah A. Aiwasian, Esq. State Bar No. 125490
        Nicholas R. Andrea, Esq., State Bar No. 166822
   15   AIWASIAN & ASSOCIATES
        725 S. Figueroa Street, Suite 1050
   16   Los Angeles, CA 90017
        Telephone No.: (213) 233-9650
   17   Facsimile No.: (213) 233-9651
        deborah.aiwasian@mclolaw.com
   18   Nicholas.andrea@mclolaw.com
   19   Attorneys for Plaintiffs/Counter-Defendants
        Vigilant Insurance Company, Century Indemnity Company (as successor to CCI
   20   Insurance Company, as successor to Insurance Company of North America), Pacific
        Employers Insurance Company, and Federal Insurance Company
   21
        Bret A. Stone State Bar No. 190161 BStone@PaladinLaw.com
   22   Brian R. Paget State Bar No. 168694 BPaget@PaladinLaw.com
        Paladin Law Group® LLP
   23   220 W. Gutierrez Street
        Santa Barbara, CA 93101
   24   Telephone: (805) 898-9700
        Facsimile: (805) 852-2495
   25
        Counsel for Defendants/Counterclaimants/Third-Party Plaintiffs Estate of
   26   Betty Goldberg, Deceased, and Estate of Al Goldberg, Deceased,
        by and through their successor in interest, Daniel
   27   Rubin, and 220 W. Gutierrez, LLC
   28
                                                1
Case 5:19-cv-02498-DSF-AFM Document 76 Filed 08/18/20 Page 2 of 21 Page ID #:2750




    1                      UNITED STATES DISTRICT COURT
    2                    CENTRAL DISTRICT OF CALIFORNIA
    3   THE STANDARD FIRE                          Case No. 5:19-cv-02498 DSF (AFMx)
        INSURANCE COMPANY;
    4   TRAVELERS CASUALTY AND                     JOINT RULE 26(f) REPORT
        SURETY COMPANY;
    5   GREAT AMERICAN INSURANCE
        COMPANY OF NEW YORK,                       Vacated Scheduling Conf. Date:
    6   formerly known as American National             August 17, 2020
    7   Fire Insurance Company; VIGILANT           Vacated Scheduling Conf. Time:
        INSURANCE COMPANY; and                          11:00 a.m.
    8
        CENTURY INDEMNITY
    9   COMPANY, as successor to CCI               Scheduling Conf. Date: None Set
        Insurance Company, as successor to         Scheduling Conf. Time: None Set
   10   Insurance Company of North America,
        PACIFIC EMPLOYERS
   11   INSURANCE COMPANY; and                     Dept: 7D
        FEDERAL INSURANCE                          Judge: The Hon. Dale S. Fischer
   12   COMPANY,
   13                            Plaintiffs,
            v.                                     Action Filed: December 30, 2019
   14
                                                   Trial Date: None Set
   15
        ESTATE OF BETTY GOLDBERG,
   16   DECEASED and ESTATE OF
        AL GOLDBERG DECEASED, by and
   17   through their successor-in-interest,
        Daniel Rubin; 220 W. GUTIERREZ,
   18   LLC, a Delaware limited liability
        company,
   19
                                 Defendants.
   20

   21   AND RELATED COUNTERCLAIMS
        AND THIRD-PARTY COMPLAINTS
   22

   23
             Plaintiffs/Counter-Defendants THE STANDARD FIRE INSURANCE
   24
        COMPANY, TRAVELERS CASUALTY AND SURETY COMPANY (“Travelers
   25
        Casualty”), GREAT AMERICAN INSURANCE COMPANY OF NEW YORK,
   26
        formerly known as American National Fire Insurance Company (“Great
   27
        American”), VIGILANT INSURANCE COMPANY, CENTURY INDEMNITY
   28
                                               2
Case 5:19-cv-02498-DSF-AFM Document 76 Filed 08/18/20 Page 3 of 21 Page ID #:2751




    1   COMPANY (as successor to CCI Insurance Company, as successor to Insurance
    2   Company of North America), PACIFIC EMPLOYERS INSURANCE COMPANY,
    3   and FEDERAL INSURANCE COMPANY (“Federal”) (collectively “Plaintiffs,”
    4   “Plaintiff Insurers” or “Insurers”), and Defendants/Counterclaimants/Third-Party
    5   Plaintiffs ESTATE OF BETTY GOLDBERG, DECEASED and ESTATE OF
    6   AL GOLDBERG DECEASED, by and through their successor-in-interest, Daniel
    7   Rubin (collectively, “Goldberg Estates”), and 220 W. GUTIERREZ, LLC (“220
    8   LLC”) (collectively, “Defendants”) jointly submit this report in accordance with the
    9   Court’s Orders of April 28, 2020 [ECF No. 32] and June 23, 2020 [ECF No. 55],
   10   Rule 26(f) of the Federal Rules of Civil Procedure, and Local Rule 26-1. The
   11   parties, through Counsel, engaged in a telephone conference on July 27, 2020, and a
   12   further teleconference on August 5, 2020, to discuss the issues identified in the
   13   Court’s April 28, 2020 Order.
   14   I.    STATEMENT OF THE CASE
   15         Plaintiff Insurers brought this declaratory relief action in December 2019,
   16   seeking a determination that they have no coverage obligations with respect to (i) an
   17   underlying lawsuit pending in this Court, captioned Estate of Betty Goldberg,
   18   Deceased, et al. v. Goss-Jewett Company, Inc., et al., Case No. 5:14-cv-01872-DSF
   19   (AFM) (the “Underlying Federal Action”), and (ii) an underlying state court lawsuit
   20   captioned 220 W. Gutierrez, LLC v. Goss-Jewett & Co., Inc., et al., Santa Barbara
   21   Superior Court Case No. 17cv05689 (“Underlying State Action”) (collectively,
   22   “Underlying Actions”). The Underlying Actions involve environmental liabilities
   23   arising out of a former dry-cleaning supply site located at 220 W. Gutierrez in Santa
   24   Barbara, California (the “Property”) operated by Goss-Jewett Company, Inc.
   25   (“Goss-Jewett”) and its predecessor Tri-County Sales, Inc. (“Tri-County”). The
   26   plaintiffs in the Underlying Actions, which are the Defendants in this case, seek
   27   recovery for environmental costs against Goss Jewett, a suspended California
   28   corporation, its former officers and the estates of deceased former officers, although
                                                   3
Case 5:19-cv-02498-DSF-AFM Document 76 Filed 08/18/20 Page 4 of 21 Page ID #:2752




    1   the claims against the officers being defended by certain of the Insurers have been
    2   dismissed on summary judgment. Certain of the Insurer Plaintiffs herein intervened
    3   in the Underlying Federal Action to defend the claims that had been asserted against
    4   Goss-Jewett.
    5         Plaintiff Insurers’ Complaint in this case asserts two causes of action for
    6   declaratory relief. The first cause of action asserts that the Insurers have no duty to
    7   indemnify under their liability insurance policies at issue (“Policies”) based on the
    8   qualified pollution exclusion in each of the Policies. The second cause of action
    9   asserts that there is no duty to indemnify based on other terms, conditions and
   10   limitations in the Policies, including (but not limited to) the Policies’ insuring
   11   agreements, which require that covered property damage must have resulted during
   12   the policy period, and policy conditions voiding coverage when an insured
   13   knowingly makes a material false assertion in seeking coverage or making a claim.
   14         On March 9, 2020, Defendants filed a motion to dismiss, stay or strike the
   15   Complaint [ECF No. 22], which the Court denied on April 10, 2020 [ECF No. 29].
   16   The Defendants filed a notice of appeal from the Court’s April 10 Order [ECF No.
   17   33]. Both this Court and the Ninth Circuit determined that jurisdiction did not exist
   18   for the appeal, and the Ninth Circuit dismissed the appeal.
   19         In March 2020, the Insurers filed a motion for summary judgment or partial
   20   summary judgment, based on the pollution exclusions in each of the Policies. [ECF
   21   No. 24.] On July 17, 2020, the Court denied that motion, finding disputed issues of
   22   material fact as to whether PCE releases during the relevant periods were “sudden
   23   and accidental” under the exception to the pollution exclusions. [ECF No. 57.]
   24         On August 3, 2020, the Goldberg Estates and 220 LLC each filed an Answer
   25   to the Complaint and each filed a Counterclaim; the Goldberg Estates’ Counterclaim
   26   is against all of the Insurer Plaintiffs and 220 LLC’s Counterclaim is against all of
   27   the Insurer Plaintiffs except Travelers Casualty and Federal. [ECF Nos. 59-63.]
   28   The Counterclaims each assert three claims: (1) alleging breach of contract (breach
                                                    4
Case 5:19-cv-02498-DSF-AFM Document 76 Filed 08/18/20 Page 5 of 21 Page ID #:2753




    1   of a duty to defend); (2) alleging bad faith; and (3) seeking declaratory relief. [ECF
    2   Nos. 60 and 62.] The Goldberg Estates allege that the Goldbergs were additional
    3   insureds under policies issued to Goss-Jewett and Tri-County, and 220 LLC alleges
    4   that it received an assignment from the Goldbergs that transferred rights under the
    5   Insurers’ policies. [ECF Nos. 59-63.] Based on those allegations, the Defendants
    6   allege they are entitled to a defense from the Insurers with respect to a third-party
    7   complaint, counterclaims and cross-complaints and the assertion of affirmative
    8   defenses in pleadings filed in the Underlying Actions. On August 13, 2020, the
    9   Court entered Orders, based on the parties’ stipulations, extending the time to
   10   respond to each of the Counterclaims to September 23, 2020. [ECF Nos. 68, 69.]
   11         On August 17, 2020, Defendants filed third-party complaints against The
   12   Ohio Casualty Insurance Company and Fireman’s Fund Insurance Company. [ECF
   13   Nos. 70, 72.]
   14   II.   SUBJECT MATTER JURISDICTION
   15         Plaintiff Insurers’ contend that, pursuant to 28 U.S.C. § 1332(a), this Court
   16   has subject matter jurisdiction because this case involves citizens of different states
   17   and the amount in controversy exceeds $75,000, exclusive of interest and costs.
   18   Defendants concede that such jurisdiction exists over their Counterclaims [ECF No.
   19   60 at ¶¶ 1 & 2; ECF No. 62 at ¶¶ 1 & 2] but contend that no such jurisdiction exists
   20   over Plaintiff Insurers’ Complaint [ECF No. 59 at ¶ 3; ECF No. 60 at ¶ 5; ECF No.
   21   61 at ¶ 3; ECF No. 62 at ¶ 5], a contention the Court has rejected [ECF No. 29 at
   22   1-2]. Venue under 28 U.S.C. § 1391(b)(2) and personal jurisdiction are proper.
   23         Defendants filed a third-party complaint on August 17, 2020, naming two
   24   third-party defendants, which have not been served. Other than those third-party
   25   defendants, no other parties remain to be served with respect to the operative
   26   pleadings.
   27

   28
                                                   5
Case 5:19-cv-02498-DSF-AFM Document 76 Filed 08/18/20 Page 6 of 21 Page ID #:2754




    1   III.   LEGAL ISSUES
    2          A. Legal Issues in Plaintiffs’ Complaint
    3              1.   Insurers’ Summary of Issues
    4                   a.   Nature of Plaintiff Insurers’ Claims. The Insurers’ Complaint
    5   does not plead that the Defendants Goldberg Estates or 220 LLC are insureds under
    6   the Policies, or seek a determination as to a duty to defend. Rather, the Complaint
    7   explains that the Defendants brought claims for recovery from the Insurers in the
    8   Underlying Actions, by suing deceased former officers and directors of Goss-Jewett
    9   under Probate Code §§ 550-555. A Probate 550 Claim is nominally asserted against
   10   a deceased person’s estate, but actually comprises a claim against the decedent’s
   11   insurers; recovery under such a claim is only allowed “within the limits and
   12   coverage” of insurance policies that cover the decedents’ alleged liability. (Cal.
   13   Probate Code § 554.) The Complaint requests a declaration that the Insurers’
   14   respective Policies do not provide coverage for the claims asserted by Defendants in
   15   the Underlying Actions.1
   16                   b.   Scope of Coverage. As claimants seeking coverage under the
   17   Policies, Defendants have the burden of proving that their claims fall within the
   18   scope of coverage under the Policies. Among other requirements, Defendants have
   19   the burden of showing that the damages for which they seek coverage arose from
   20   covered property damage that took place during the Insurers’ respective policy
   21   periods and was caused by an “occurrence” within the meaning of the Policies.
   22                   c.   Pollution Exclusion. Plaintiff Insurers contend that the
   23   pollution exclusions in their Policies preclude coverage for all the contamination at
   24   or from the Property. To overcome the pollution exclusion, Defendants have the
   25

   26   1
          On July 14, 2020, after the Insurers filed their Complaint in this case, the Court in
        the Underlying Federal Action dismissed the Defendants’ claims against the
   27   deceased and living former officers and directors being defended by certain of the
        Insurers. [See ECF No. 769 in Case No. 5:14-cv-01872-DSF (AFM).]
   28
                                                   6
Case 5:19-cv-02498-DSF-AFM Document 76 Filed 08/18/20 Page 7 of 21 Page ID #:2755




    1   burden of establishing that the exception to that exclusion applies. To meet that
    2   burden, they must identify particular releases of PCE at the Property that were both
    3   “sudden” and “accidental,” and prove that any such releases “contributed
    4   substantially to causing” the contamination at issue. State of California v. Allstate
    5   Ins. Co., 45 Cal. 4th 1008, 1037 (2009). Defendants also have the burden of
    6   proving that any such releases caused damage to third-party property during the
    7   policy period. If Defendants are able to meet their burden of showing that sudden
    8   and accidental events contributed substantially to the contamination at issue, then
    9   issues of allocating damages attributable to covered versus noncovered releases
   10   would arise. Id.
   11                   d.       Defendants’ Claims for a Defense. Plaintiff Insurers contend
   12   that Defendants are not insureds or additional insureds under the Policies, and that
   13   Defendants were not and are not entitled to a defense from the Insurers with respect
   14   to the Underlying Actions or government pollution orders. Defendants bear the
   15   burden of proving their claim that they are additional insureds and that they could be
   16   entitled to a defense against any underlying suits.
   17                   e.       False Claim Provisions. Some or all of the Policies contain
   18   provisions voiding the policy if an insured intentionally misrepresents a material
   19   fact in seeking coverage. The Insurers contend such provisions were violated by
   20   representations in the Federal Underlying Action, including by the submission of a
   21   declaration which the Court found contained materially false representations.
   22                   f.       Other Policy Exclusions and Conditions. The Policies also
   23   contain other exclusions and conditions that may be determined to apply as this
   24   litigation progresses.
   25              2.   Defendants’ Summary of Issues
   26                   a.       Jurisdiction. Defendants contend that both causes of action
   27   alleged in Plaintiff Insurers’ Complaint are not ripe and, as a consequence, that this
   28
                                                      7
Case 5:19-cv-02498-DSF-AFM Document 76 Filed 08/18/20 Page 8 of 21 Page ID #:2756




    1   Court lacks subject matter jurisdiction over the Complaint. [ECF No. 22 at 15:5–18;
    2   ECF No. 26 at 7:20–9:5; ECF No. 44 at 18:17–22:15.]
    3                    b.   Nature of Plaintiff Insurers’ Claims. Plaintiff Insurers allege in
    4   their Complaint that, with all the evidence in the Underlying Actions in, there is no
    5   longer a potential for coverage. That allegation, however, actually raises the issue of
    6   whether Insurers’ duty to defend their insureds has ended, not whether their duty to
    7   indemnify their insureds can ever arise. And, on that issue (whether Insurers’ duty to
    8   defend has ended), Insurers bear the burden to prove that there is no longer a
    9   potential for coverage.
   10                    c.   Coverage for the Probate Code §§ 550–555 Claims. Defendants
   11   contend that the Court should place the burden on Plaintiff Insurers to prove that the
   12   Probate Code §§ 550–555 claims in the Underlying Actions do not come within the
   13   sudden and accidental exception to the pollution exclusions in their policies.
   14                    d.   Pollution Exclusions. Defendants contend that the pollution
   15   exclusions in the relevant Policies do not exclude or do not fully exclude coverage
   16   for the contamination at issue in the Underlying Actions. Specifically, Defendants
   17   contend that the policies do not exclude coverage for indoor air pollution or surface
   18   water pollution, that some of the Policies do not exclude coverage for groundwater
   19   pollution, and that two of the Policies do not exclude coverage for pollution to
   20   Mission Creek.
   21                    e.   Other Provisions. The nature of, and whether or not Plaintiff
   22   Insurers will be able to prove, their other allegations in their Complaint against
   23   Defendants are also in dispute.
   24         B.   Legal Issues in Defendants’ Counterclaims
   25              1.    Insurers’ Summary of Issues
   26                    a.   Whether the Goldberg Estate Defendants are Additional
   27   Insureds under one or more of the Policies.
   28
                                                   8
Case 5:19-cv-02498-DSF-AFM Document 76 Filed 08/18/20 Page 9 of 21 Page ID #:2757




    1                    b.   Whether 220 LLC obtained a valid assignment with respect to
    2   the Policies and, if so, whether and to what extent it acquired rights thereunder.
    3                    c.   Whether the California Supreme Court rulings in Foster
    4   Gardner, Inc. v. Nat’l Union Fire Ins. Co. of Pittsburgh, PA, 18 Cal. 4th 857 (1998),
    5   Certain Underwriters at Lloyd’s of London v. Superior Court (Powerine Oil Co.),
    6   24 Cal. 4th 945 (2001), and/or Powerine Oil Co. v. Superior Court, 37 Cal. 4th 377
    7   (2005), and their progeny negate Defendants’ claims for defense in connection with
    8   the governmental environmental claims and orders referenced in the Counterclaims.
    9                    d.   Whether provisions in Insurers’ policies (including provisions
   10   discussed above) preclude Defendants’ claims pled in their Counterclaims).
   11                    e.   Whether Defendants can meet their burden of proving the
   12   various claims for breach of express and implied contract provisions pled in their
   13   Counterclaims.
   14              2.    Defendants’ Summary of Issues
   15                    a.   Duty to Defend. Whether Plaintiff Insurers have or had a duty
   16   to defend either or both of 220 LLC and the Goldberg Estates in the Underlying
   17   Actions.
   18                    b.   Breach of Duty to Defend. Whether Plaintiff Insurers have
   19   breached their duty to defend either 220 LLC or the Goldberg Estates and, if so,
   20   what damages and other consequences result from such breach.
   21                    c.   Bad Faith. Whether Plaintiff Insurers have breached their
   22   implied covenant to act with good faith and fair dealing toward either 220 LLC or
   23   the Goldberg Estates in the Underlying Actions and, if so, what damages and other
   24   consequences result from such breach.
   25

   26

   27

   28
                                                   9
Case 5:19-cv-02498-DSF-AFM Document 76 Filed 08/18/20 Page 10 of 21 Page ID #:2758




    1   IV.   PARTIES, EVIDENCE, ETC.
    2         A. Parties
    3             1.   Plaintiffs/Counter-Defendants
    4                  a.   The Standard Fire Insurance Company (Notice of Interested
    5                       Parties filed January 2, 2020 [ECF No. 11]);
    6                  b.   Travelers Casualty and Surety Company (Notice of Interested
    7                       Parties filed January 2, 2020 [ECF No. 11]);
    8                  c.   Great American Insurance Company of New York, formerly
    9                       known as American National Fire Insurance Company (Notice
   10                       of Interested Parties filed December 30, 2019 [ECF No. 4]);
   11                  d.   Vigilant Insurance Company (Notice of Interested Parties filed
   12                       January 6, 2020 [ECF No. 13]);
   13                  e.   Century Indemnity Company (as successor to CCI Insurance
   14                       Company, as successor to Insurance Company of North
   15                       America) (Notice of Interested Parties filed January 6, 2020
   16                       [ECF No. 13]);
   17                  f.   Pacific Employers Insurance Company (Notice of Interested
   18                       Parties filed January 6, 2020 [ECF No. 13]); and
   19                  g.   Federal Insurance Company (Notice of Interested Parties filed
   20                       January 6, 2020 [ECF No. 13]).
   21             2.   Defendants/Counterclaimants/Third-Party Plaintiffs
   22                  a.   Estate of Betty Goldberg, Deceased and Estate of Al Goldberg,
   23                       Deceased, “by and through their successor-in-interest, Daniel
   24                       Rubin”; and
   25                  b.   220 W. Gutierrez, LLC.
   26             3.   Third-Party Defendants
   27                  a.   The Ohio Casualty Insurance Company (not yet served); and
   28                  b.   Fireman’s Fund Insurance Company (not yet served).
                                                10
Case 5:19-cv-02498-DSF-AFM Document 76 Filed 08/18/20 Page 11 of 21 Page ID #:2759




    1         B.   Key Documents
    2              1.        Insurance Policies issued by Plaintiff Insurers (as identified in
    3   the Complaint [ECF No. 1] and on file with the Court as exhibits to the Insurers’
    4   MSJ [ECF No. 24-5]);
    5              2.        Deposition Transcripts (including Exhibits), Expert Reports,
    6   Documents Produced, Documents Filed, Written Discovery Responses, Hearing
    7   Transcripts, and Orders from the Underlying Federal Action and from a prior
    8   lawsuit filed by the Goldbergs against certain of the Insurers in the 1990s, captioned
    9   Goldberg v. Arns, et al., Case No. 94-3834RMT (Shx) in the Central District
   10   (“1990s Goldberg Coverage Action”) (pursuant to stipulation to be entered among
   11   the parties for use in this case to the same extent as in those actions, including
   12   subject to any objections that would apply if offered in those actions);
   13              3.   Transactional Documents and Public Filings, including:
   14                   a.    February 26, 1980 Agreement for the Purchase of Shares of
   15                         Tri-County Sales, Inc. by Goss-Jewett;
   16                   b.    October 14, 2013 Purchase and Sale Agreement for the
   17                         property located at 220 W. Gutierrez Street, Santa Barbara,
   18                         California; and
   19                   c.    March 14, 1969 Building Application for the City of Santa
   20                         Barbara.
   21              4.        Administrative Agency Environmental Reports regarding the
   22   Property and environmental contamination allegedly at, under or emanating from it.
   23              5.        Correspondence between Defendants and Plaintiff Insurers
   24   including tenders for defense, responses, and related insurance correspondence.
   25         C. Percipient Witnesses
   26              1.   Witnesses deposed in the Underlying Actions and/or in the prior
   27                   Goldberg coverage action (per stipulation, as noted in Section
   28                   IV.C.2 above);
                                                    11
Case 5:19-cv-02498-DSF-AFM Document 76 Filed 08/18/20 Page 12 of 21 Page ID #:2760




    1              2.    Danielle Sakai, Esq.;
    2              3.    Bret A. Stone, Esq.;
    3              4.    30(b)(6) witnesses for all parties; and
    4              5.    Custodian of record witnesses.
    5   Plaintiffs estimate a total of 5-7 percipient witnesses. Defendants estimate a total of
    6   15-20 percipient witnesses.
    7   V.    DAMAGES
    8         Plaintiffs seek declaratory relief only.
    9         Defendants/Counterclaimants/Third-Party Plaintiffs seek, inter alia, damages,
   10   Brandt fees, and declaratory relief, and estimate their damages at $15 – $18 million
   11   assuming Plaintiff Insurers’ indemnity liability is included in addition to their
   12   defense and bad faith liability.
   13   VI.   INSURANCE
   14         Plaintiff Insurers’ liability insurance policies at issue in this insurance
   15   coverage action are identified with specificity in the Insurers’ Complaint [ECF No.
   16   1] and are on file in this action [ECF No. 24-5], having been filed with Plaintiff
   17   Insurers’ MSJ.
   18   VII. MOTIONS (See also Section XI)
   19         A. Plaintiff Insurers
   20         Plaintiffs were served with Defendants’ Counterclaims on August 3, 2020,
   21   and anticipate bringing a motion to dismiss and/or requesting permission to file a
   22   motion for summary judgment on the Counterclaims. Under the Court’s orders
   23   approving the parties’ joint stipulations, Insurers’ responses to the Counterclaims
   24   are due September 23, 2020.
   25         Plaintiffs also anticipate bringing a motion to trifurcate this action as follows:
   26   (1) the declaratory relief claims in their Complaint, (2) the issues raised in
   27   Defendants’ respective First and Third Counterclaims (breach of contract/duty to
   28
                                                   12
Case 5:19-cv-02498-DSF-AFM Document 76 Filed 08/18/20 Page 13 of 21 Page ID #:2761




    1   defend and declaratory relief), and, if necessary, (3) Defendants’ respective Second
    2   Counterclaims (alleging bad faith).
    3         Other than as stated above, the parties do not reasonably anticipate motions
    4   seeking to add additional parties or claims, amended pleadings, transfer of venue or
    5   other such motions.
    6         VIII. MANUAL FOR COMPLEX LITIGATION2
    7         The parties do not believe the procedures of the Manual for Complex Litigation
    8   should be utilized.
    9   IX.   STATUS OF DISCOVERY & DISCOVERY PLAN
   10         A. Plaintiff Insurers’ Position
   11         No discovery has been conducted in this action but, as set forth in the
   12   Insurers’ MSJ, extensive discovery has been conducted for decades in the
   13   Underlying Actions and in the 1990s Goldbergs Coverage Action, regarding
   14   operations at the Property during the relevant period (from the 1960s until the
   15   expiration of the most recent Policy on 11/1/1986) and the nature of any purported
   16   releases of pollutants (specifically PCE) during that period. As such, it is the
   17   Insurers’ position that, except as otherwise noted in this Report, all discovery
   18   relative to the key issues raised by the Complaint has been taken and that no
   19   additional discovery is needed in this action relative to the declaratory relief claims
   20   asserted by the Plaintiffs.
   21         Plaintiffs are evaluating the need for discovery with respect to Defendants’
   22   respective Counterclaims filed on August 3, 2020, if and to the extent they are not
   23   dismissed by motions on the pleadings.
   24

   25   2
         The Court’s April 28, 2020 Order Setting Scheduling Conference entered in this
        case [ECF No. 32] includes this topic as a required section in the Report. The
   26   Court’s current Order Setting Scheduling Conference on the Court’s website, as
        amended effective June 5, 2020, no longer includes this topic. In an abundance of
   27   caution, in order to err on the side of over-inclusion, the parties have included this
        topic in this Report in compliance with the Order entered in this case.
   28
                                                   13
Case 5:19-cv-02498-DSF-AFM Document 76 Filed 08/18/20 Page 14 of 21 Page ID #:2762




    1         B.   Defendants’ Position
    2         While Defendants have agreed to stipulate that depositions and other
    3   discovery in the Underlying Actions and the 1990s Goldberg coverage Action may
    4   be used in this action, Defendants contend that some additional discovery will be
    5   needed particularly with respect to their defenses to the Complaint and their
    6   Counterclaims including the Insurers’ duty to defend and duty to act in good faith
    7   and with fair dealing and the alleged breach of such duties.
    8   X.    DISCOVERY PLAN, DISCOVERY CUT-OFF AND EXPERT
    9         DISCOVERY
   10         The parties’ initial disclosures pursuant to FRCP Rule 26(a) will take place on
   11   August 31, 2020. The parties agree that much of the discovery needed in this action
   12   has already been completed in the Underlying Actions and are prepared to stipulate
   13   to the use of prior deposition testimony and other discovery, as stated in Section
   14   IV.C.2 above.
   15         Other discovery deadlines are agreed as follows:
   16

   17                         DISCOVERY                   THE PARTIES’ AGREED
                              DEADLINE                      PROPOSED DATES
   18                        DESCRIPTION                     (Based on Agreed
   19                                                       Proposed Trial Date)
                        Deadline to Complete                     5/24/21
   20
                        Fact Discovery
   21
                        Initial Expert Reports Due               6/24/21
   22

   23                   Rebuttal Reports Due                     7/26/21

   24                   Deadline to Complete                     8/24/21
                        Expert Depositions
   25

   26

   27

   28
                                                     14
Case 5:19-cv-02498-DSF-AFM Document 76 Filed 08/18/20 Page 15 of 21 Page ID #:2763




    1   XI.   DISPOSITIVE MOTIONS
    2         A. Defendants’ Motion to Stay, Dismiss and Strike [ECF No. 22]
    3                DENIED April 10, 2020 [ECF No. 29]
    4         B.     Plaintiff Insurers’ Summary Judgment Motion [ECF No. 24]
    5                DENIED July 17, 2020 [ECF No. 57]
    6         C. Future Dispositive Motions
    7                1.   Plaintiff Insurers
    8         The Defendants’ Counterclaims were filed August 3, 2020. Based on a
    9   stipulation among the parties, the Court has ordered that responsive pleadings are
   10   due on September 23, 2020. Plaintiffs are considering whether a motion to dismiss
   11   or motion for summary judgment (with the Court’s permission) is warranted based
   12   on the counterclaims asserted and/or undisputed evidence.
   13                2.   Defendants
   14         Defendants are considering whether a summary judgment motion on Plaintiff
   15   Insurers’ Complaint and/or Defendants’ Counterclaims will be warranted after
   16   discovery.
   17   XII. SETTLEMENT/ALTERNATIVE DISPUTE RESOLUTION (ADR)
   18         In connection with the Underlying Actions, the parties to those actions, along
   19   with the Plaintiff Insurers in this action, have engaged the services of mediator Tim
   20   Gallagher, Esq. There have been no ongoing substantive discussions for at least
   21   several months. Defendants recently provided Mr. Gallagher with the rulings by
   22   this Court on the MSJs in the Underlying Federal Action and in this case. Plaintiffs
   23   thereafter preliminarily discussed with Mr. Gallagher the possibility of resuming
   24   mediation/settlement discussions in the near future. The parties are currently in the
   25   process of evaluating a resumption of mediation.
   26

   27

   28
                                                  15
Case 5:19-cv-02498-DSF-AFM Document 76 Filed 08/18/20 Page 16 of 21 Page ID #:2764




    1   XIII. TRIAL ESTIMATE
    2         A.     Plaintiff Insurers’ Position
    3         At present, Plaintiffs believe this action should be trifurcated between:
    4   (1) Plaintiffs’ claims for declaratory relief, (2) if necessary, Defendants’
    5   counterclaims for breach of contract and declaratory relief, and (3) if necessary,
    6   Defendants’ bad faith counterclaims. Plaintiffs contend that Phase 1 is appropriate
    7   for a bench trial and estimate a trial length of four days for Phase 1. Given that
    8   Defendants’ Counterclaims were filed on August 3, 2020, Plaintiffs are still
    9   evaluating the form and estimated length of phased trials on the counterclaims. In
   10   the absence of a phased approach to the litigation, Plaintiffs estimate a 10-day bench
   11   trial as reflected in the Schedule attached to this Report. Plaintiffs estimate a total of
   12   5-10 witnesses, including expert witnesses.
   13         B.     Defendants’ Position
   14         Defendants have not had an opportunity to consider Plaintiffs’ suggestion that
   15   this action should be trifurcated and, on that basis, disagree with such suggestion.
   16   Defendants estimate that a 10-day trial will suffice for all claims and defenses
   17   currently pled. However, when Defendants add additional insurers as third-party
   18   defendants, the trial will become more complicated and lengthy. Defendants
   19   estimate a total of 20-35 witnesses, including expert witnesses.
   20   XIV. TRIAL COUNSEL
   21         Counsel for Plaintiffs Standard Fire and Travelers Casualty:
   22         Sonia S. Waisman.
   23         Counsel for Plaintiff Great American: William J. Baron.
   24         Counsel for Plaintiffs Vigilant, Century, PEIC and Federal:
   25         Deborah A. Aiwasian.
   26         Counsel for Defendants: Bret A. Stone.
   27

   28
                                                    16
Case 5:19-cv-02498-DSF-AFM Document 76 Filed 08/18/20 Page 17 of 21 Page ID #:2765




    1   XV. INDEPENDENT EXPERT OR MASTER
    2          The Parties do not believe an independent expert or master is warranted in
    3   this case.
    4   XVI. TIMETABLE
    5          For scheduling purposes, the parties have agreed to a proposed October 19,
    6   2021 trial date (subject to the Court’s schedule and approval), for an estimated 10-
    7   day bench trial. The proposed Schedule is attached to this Report.
    8          Defendants’ have invoked their right to a jury trial of all issues so triable, but
    9   have not yet had an opportunity to analyze whether any issues raised in the
   10   Complaint or the Counterclaims are jury triable. Plaintiffs do not contend that a jury
   11   trial is warranted on the issues presented in their Complaint. Plaintiffs reserve their
   12   right to file a motion to bifurcate or trifurcate the trial.
   13
        XVII. OTHER ISSUES
   14
               The parties do not believe that there are additional issues which should be
   15
        brought to the Court’s attention at this time.
   16
        Dated: August 18, 2020                 McCLOSKEY, WARING, WAISMAN &
   17                                          DRURY LLP
   18
                                                    By:__/s/ Sonia S. Waisman
   19                                                    SONIA S. WAISMAN
   20                                               Attorneys for Plaintiffs/Counter-Defendants
   21                                               THE STANDARD FIRE INSURANCE
                                                    COMPANY and TRAVELERS
   22                                               CASUALTY AND SURETY COMPANY

   23

   24

   25

   26

   27

   28
                                                     17
Case 5:19-cv-02498-DSF-AFM Document 76 Filed 08/18/20 Page 18 of 21 Page ID #:2766



        Dated: August 18, 2020         DUANE MORRIS LLP
    1

    2                                       By:__/s/ William J. Baron
    3
                                                 WILLIAM J. BARON

    4
                                             Attorneys for Plaintiff/Counter-Defendant
                                            GREAT AMERICAN INSURANCE
    5                                       COMPANY OF NEW YORK,
                                            formerly known as American National
    6                                       Fire Insurance Company
    7

    8
        Dated: August 18, 2020         AIWASIAN & ASSOCIATES
    9

   10                                       By:__/s/ Deborah A. Aiwasian
   11                                            DEBORAH A. AIWASIAN

   12                                       Attorneys for Plaintiffs/Counter-Defendants
                                            VIGILANT INSURANCE COMPANY;
   13                                       and CENTURY INDEMNITY
                                            COMPANY (as successor to CCI
   14                                       Insurance Company, as successor to
                                            Insurance Company of North America),
   15                                       PACIFIC EMPLOYERS INSURANCE
                                            COMPANY, and FEDERAL
   16                                       INSURANCE COMPANY
   17

   18   Dated: August 18, 2020         PALADIN LAW GROUP LLP
   19
                                            By:__/s/ Bret A. Stone
   20                                            BRET A. STONE
   21                                       Attorneys for Defendants/Counterclaimants/
                                            Third-Party Plaintiffs
   22
                                            ESTATE OF BETTY GOLDBERG,
   23                                       DECEASED, and ESTATE OF
                                            AL GOLDBERG, DECEASED, by and
   24                                       through their successor in interest,
                                            DANIEL RUBIN, and
   25                                       220 W. GUTIERREZ, LLC

   26

   27

   28
                                             18
Case 5:19-cv-02498-DSF-AFM Document 76 Filed 08/18/20 Page 19 of 21 Page ID #:2767




    1                     ATTESTATION PER LOCAL RULE 5-4.3.4
    2         The e-filing attorney hereby attests that concurrence in the filing of the
    3   document has been obtained from each of the other signatories indicated by a
    4   conformed signature (/s/) within this efiled document.
    5

    6   Dated: August 18, 2020               By: /s/ William J. Baron
    7                                                 WILLIAM J. BARON
    8                                                Attorneys for Plaintiff
    9                                            GREAT AMERICAN INSURANCE
                                                 COMPANY OF NEW YORK, formerly
   10
                                                 known as American National Fire
   11                                            Insurance Company
   12

   13

   14

   15

   16

   17

   18

   19

   20

   21

   22

   23

   24

   25

   26

   27

   28
                                                  19
Case 5:19-cv-02498-DSF-AFM Document 76 Filed 08/18/20 Page 20 of 21 Page ID #:2768




                  ATTACHMENT TO JOINT REPORT:
                     PROPOSED SCHEDULE OF
                    PRETRIAL AND TRIAL DATES
  Case 5:19-cv-02498-DSF-AFM Document 76 Filed 08/18/20 Page 21 of 21 Page ID #:2769
                                  SCHEDULE OF PRETRIAL AND TRIAL DATES
CASE NAME:            The Standard Fire Ins. Co., et al. v. Estate of Betty Goldberg, et al.

CASE NO: 5:19-cv-02498 DSF (AFMx)
Matter                                                   Time         Weeks          Plaintiff(s)       Defendant(s)        Court
                                                                      before          Request             Request           Order
                                                                       trial
Trial (jury)(court) (length ___days)   (Tuesday)        8:30 am                     10/19/2021       10/19/2021
Pretrial Conference, LR 16;                             3:00pm            4          9/20/2021          9/20/2021
Hearing on Motions in Limine     (Monday)
Trial Documents (Set Two)                                                 6           9/3/2021*
All Trials: Lodge Pretrial Conference Order, LR 16-
                                                                                                         9/3/2021
7; File Oppositions to Motions in Limine                                           *The parties propose this date, a Friday, because
Jury Trial Only: File Agreed Set of Jury Instructions                              Monday, Sept. 6, 2021, which is six weeks before
                                                                                   the proposed trial date, is Labor Day, a Court
and Verdict Forms; Statement Regarding Disputed
                                                                                   holiday.
Instructions and Verdict forms

Trial Documents (Set One)                                                 7          8/30/2021          8/30/2021
All Trials: File Memo of Contentions of Fact and
Law, LR 16-4; Exhibit & Witness Lists, LR 16-5, 6;
Status Report Regarding Settlement; Motions in
Limine (no more than five motions per side may be
filed without Court permission)
Court Trial Only: Lodge Findings of Fact and
Conclusions of Law, LR 52; File Summaries of Direct
Testimony (optional)

Last day to conduct ADR Proceeding, LR 16-15                             12          7/26/2021          7/26/2021
Last day to hear motions (except motion to amend                         14
pleadings or add parties and motions in limine), LR 7                                 7/12/2021         7/12/2021
(Monday)
Non-expert Discovery Cut-off                                            21+          5/24/2021          5/24/2021
Expert Disclosure (initial)                                                           6/24/2021         6/24/2021
Expert Disclosure (rebuttal)                                                         7/26/2021          7/26/2021
Expert Discovery Cut-off                                                21+          5/24/2021          5/24/2021
Last day to hear motion to amend pleadings or add                       32+           3/8/2021
parties (Monday)
                                                                                                        3/8/2021



                               LR 16-15 ADR Choice:        1. USMJ
                                                                                                    X      3. Outside ADR



                                                           2. Attorney Settlement Panel
